Citation Nr: 0806579	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for high blood pressure.

2.  Entitlement to an initial (compensable) rating for 
residuals of myocardial infarction associated with high blood 
pressure.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1979 
and from August 1979 to August 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  


FINDINGS OF FACT

1.  The veteran's high blood pressure is not characterized by 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  Medications include 
Atenolol in part for blood pressure control.  

2.  Competent clinical evidence of record establishes that 
the veteran's coronary artery disease and post inferior 
myocardial infarction is manifested by a workload in excess 
of 10 METs and does not result in dyspnea, fatigue, angina, 
dizziness or syncope, or evidence of cardiac hypertrophy or 
dilatation on diagnostic study.  He has, however, taken 
Atenolol since his myocardial infarct in 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for high blood pressure are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 
(2007).  

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial rating of 10 percent, but 
no more, for residuals of myocardial infarction have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.104, DC 7006 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO in September 2004 and January 2007 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, a VA cardiovascular examination, and 
statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
January 2007.  

The Board also notes that the VCAA letter in January 2007 
explained to the veteran in detail the type of evidence that 
was needed to result in increased ratings for the claims on 
appeal.  This letter, in addition to other correspondence in 
the claims file, to include ratings actions and the statement 
of the case (SOC) is in compliance with the guidance set 
forth in the subsequently determined decision of Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  
The use of the SOC is not prejudicial as there was 
readjudication manifested by the supplemental SOC.

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and, thus no 
additional assistance or notification is required.  The 
veteran has sustained no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

In view of the fact that the ratings considered herein are 
initial ratings, consideration will be given to "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Consideration will also be given to the possibility of 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time that the 
increased rating claim was filed until a decision is made.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).



High Blood Pressure

As indicated in statements of record, to include testimony at 
an October 2005 hearing, the veteran seeks an initial rating 
in excess of 10 percent for high blood pressure.  He is 
currently rated as 10 percent disabling pursuant to DC 7101 
for hypertensive vascular disease.  

38 C.F.R. § 4.104, DC 7101 provides that hypertensive 
vascular disease is defined either as hypertension or as 
isolated systolic hypertension.  HTN is defined as diastolic 
blood pressure predominately 90 mm or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
predominately 160 mm or greater, with a diastolic blood 
pressure of less than 90 mm.  This code requires that HTN due 
to aortic insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, be evaluated as part of the 
condition causing hypertension rather than by a separate 
evaluation (as hypertension).

Under DC 7101, HTN or isolated systolic hypertension must be 
confirmed by blood pressure readings taken two or more times 
on at least three different days and is rated according to a 
range of diastolic pressure levels.  The minimum compensable 
rating of 10 percent disabling is available where diastolic 
pressure is predominantly 100 or more, or where systolic 
pressure is predominately 160 or more, or where an individual 
with a history of diastolic pressure predominantly 100 or 
more requires continuous medication for control of HTN.  A 20 
percent disability rating is available under this DC where 
diastolic pressure is predominantly 110 or more, or where 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is available under this DC where diastolic pressure is 
predominantly 120 or more.  Finally, the maximum rating of 60 
percent disabling is available under this DC  where diastolic 
pressure is predominantly 130 or more.  See 38 C.F.R. § 
4.104, DC 7101 (2007).

The veteran's service treatment records reflect multiple 
elevated blood pressure readings.  Post service medical 
evidence of record includes private records dated in 1999 
which reflect treatment for chest pain with an assessment of 
coronary artery disease.  The veteran gave a history of 
elevated blood pressure readings although his blood pressure 
readings at this time were within normal limits.  Stress 
testing in 2000 showed no ischemic disease.  It was noted 
that the veteran's medication for his coronary artery disease 
included Atenolol and Pravachol.  

Subsequently dated blood pressure readings include a private 
notation of 126/88 in June 2004.  Upon VA cardiovascular 
examination in January 2005, blood pressure readings of 
130/90 and 120/90 were recorded.  Essential hypertension was 
among the diagnoses, and the examiner opined that the 
inservice elevated blood pressure readings showed that this 
condition was of service origin.  It was also noted that the 
claimant was on 50 mg. of Atenolol for "control of blood 
pressure."  

A private record dated in May 2005 reflects blood pressure 
readings of 140/90 and 140/100 in May 2005.  The veteran's 
medications continued to include Atenolol (100 mg.).  

After reviewing the totality of the record, the Board finds 
that the preponderance of the evidence to be against the 
award of a disability rating in excess of 10 percent for the 
veteran's high blood pressure.  He has not displayed 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of 200 or more as would warrant the assignment of 
the next higher rating of 20 percent. Thus, because neither 
his diastolic nor his systolic pressure readings 
predominantly exceed the schedular criteria under Diagnostic 
Code 7101, an increased initial rating in excess of 10 
percent is not warranted for hypertension.

Finally, "staged ratings" as contemplated by the CAVC in 
Fenderson v. West, supra, for discrete intervals based on 
changes in levels of symptomatology are not warranted.  The 
highest evaluation warranted at any time during the pendency 
of the appeal is the presently assigned disability rating.  
In the absence of clinical evidence demonstrating the 
criteria required for a higher disability rating, an 
increased evaluation is not warranted.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4.  The 
evidence discussed herein does not show that the hypertension 
presents such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards. In particular, the hypertension has not 
been shown to require extended periods of hospitalization 
since the initiation of this appeal, and the hypertension is 
not shown by the evidence of record to present marked 
interference with employment in and of itself. Thus, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.

Residuals of Myocardial Infarction Associated with High Blood 
Pressure

As to the veteran's assertion that an increased (compensable) 
rating is warranted for residuals of myocardial infarction in 
that he is on continuous medication for his heart disease, 
the Board agrees.  In making this favorable decision, the 
Board has resolved all reasonable doubt in the veteran's 
favor.  

Pursuant to DC 7006, a 10 percent evaluation is for 
assignment when a workload of greater than 7 METs, but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness or syncope, or continuous medication required.  The 
next higher 30 percent evaluation contemplates a workload of 
greater than 5 METs, but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope, or evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-ray.

Of record are private records which reflect treatment for 
chest discomfort in 1999 resulting in a diagnosis of coronary 
artery disease.  The veteran's medications included Atenolol.  
Also of record is a private stress test in 2000.  Ischemic 
heart disease was not found, and there was excellent exercise 
performance with a MET level of 14.  Similarly, upon private 
stress test in May 2003, ischemic heart disease was not 
found.  Exercise treadmill test showed a MET level of 13.8.  
His risk factors included hypertension, hypercholesterolemia, 
former tobacco use, and early cardiovascular disease.  In 
addition to Atenolol, medications included Lipitor and 
aspirin.  

Following examination by VA in January 2005, the examiner 
estimated the veteran's MET level was in excess of 10.  The 
examiner noted that the veteran took Atenolol (50 mg.) for 
"control of blood pressure."  

A private record dated in May 2005 reflects that the 
veteran's medications included 100 mg. of Atenolol.  

Based on the foregoing, and with resolution of all reasonable 
doubt resolved in the veteran's favor, the Board finds that 
the veteran's disability picture for residuals of myocardial 
infarction is most nearly approximated by a 10 percent 
rating.  While he does not meet the requirements pursuant to 
DC 7006 for residuals of a myocardial infarction to include a 
workload of greater than 7 METS but not greater than 10 METS 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
it may be argued that he does meet the criteria for a 
compensable rating of 10 percent in that he is on continuous 
medication for his residuals.  From a review of the evidence 
of record, it is unclear as to whether the taking of the 
medication for Atenolol is for his separately service-
connected high blood pressure or for his heart disease 
residuals.  It does appear that he began taking the 
medication after the myocardial infarction, and a private 
physician's note in 2001 suggests that he is "back on 
track" from his myocardial infarction with resumption of 
this medication.  With resolution of reasonable doubt in the 
veteran's favor, it is the Board's conclusion that a 
compensable rating of 10 percent is warranted pursuant to DC 
7006.  He, however, does not meet the criteria for a rating 
in excess of 10 percent in that he does not meet the exercise 
stress test levels required with resulting symptoms (dyspnea, 
fatigue, angina, etc.), or evidence of cardiac hypertrophy or 
dilatation on testing required for a 30 percent rating.  DC 
7006 (2007).  

Finally, "staged ratings" as contemplated by the CAVC in 
Fenderson v. West, supra, for discrete intervals based on 
changes in levels of symptomatology has been considered.  As 
the evidence reflects the taking of Atenolol at least since 
1999, the increased rating of 10 percent assigned above is 
warranted from the date that service connection was initially 
established.  That date is August 24, 20004.  


ORDER

A rating in excess of 10 percent for high blood pressure is 
denied.  

A increased initial rating of 10 percent, but no more, for 
residuals of myocardial infarction is warranted, subject to 
the law and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


